Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claims 1-19 and 21-24 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Schildermans (US 2012/0019552 A1).  In the Applicant’s independent claims 1, 3, 18, and 21 the reference of Schildermans does not teach:  




Claims 1, 18 and 21: 
applying an offset using the identified set of optimal anisotropic path offset parameters can be expressed as applying one or more ellipses to the selected part of the input file, each of the one or more ellipses having an offset distance (D) in a major diameter direction, another offset distance (d) in a minor diameter direction that is perpendicular to the major diameter direction, and an angle (a) of the major diameter direction relative to a lateral direction, wherein D > d.
Claim 3:
analyzing the results of the skeletonization operation comprises: (i) building a 2 dimensional histogram representing stroke direction divided into 180/n direction intervals of n degrees each, and k weight intervals equally divided in a range between 0 and the predetermined resolution limit, with a value of each cell in the interval comprising a total stroke length for the identified part of the file having the stroke direction and weight defined by the cell, and (ii) iteratively testing a plurality of offset conditions until a total stroke length represented by a sum of all cells in the histogram is less than or equal to a predetermined percentage of a total stroke length of all strokes in the identified part.

Schildermans fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Dowling et al. (US 2004/0227770 A1)
Abstract
Methods, apparatus, including computer program products, and systems implement and use techniques for rendering glyphs. A representation of a glyph is generated, the glyph to be rendered at a size on an output device having a device resolution. A bitmap representation of the glyph is generated using a first anti-aliasing process in a first direction and using a different second anti-aliasing process in a second direction.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675